Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 11/03/2020. Applicant’s argument, filed on 11/03/2020 has been entered and carefully considered. Claims 1-15 are pending.

The application filed on 08/03/2018, claims foreign priority to TAIWAN 107106878 filed on 03/01/2018. The certified copy has been filed on 08/08/2018. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2020 has been entered. 

	
Response to Arguments

Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Examiner’s Note

Claims 1-8 refer to "A method for dynamically limiting a memory bandwidth” and Claims 9-15 refer to "A bandwidth-limited system”. Claims 9-15 are similarly rejected in light of rejection of claims 1-8, any obvious combination of the rejection of claims 1-8, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system. 

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh (US 20110063315 A1) in view of Saund et al. (US 20140086070 A1), hereinafter Saund, further in view of Parker et al., US 7,039,706 B1, hereinafter Parker.

	
	Regarding claim 1, Ghosh discloses a method for dynamically limiting a memory bandwidth of a graphics processing unit (GPU), applicable to a bandwidth-limited system comprising an audio/video decoder 5 and the GPU, the method comprising (Abstract): detecting a plurality of decoding times of a plurality of frames of an audio/video decoded by the audio/video decoder (Fig. 5); and a max grant amount of the memory bandwidth of the GPU according to the plurality of decoding times of the plurality of frames and a target time (Fig. 4). 10 

	However, Saund from the same or similar endeavor teaches adjusting a max grant amount (Fig. 2-4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghosh to incorporate the teachings of Saund to optimize performance and bandwidth (Saund, [0005]). Similar reasoning of modification can be applied/extended to the other related claims.
	Ghosh in view of Saund discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section wherein the max grant amount of the memory bandwidth of the GPU is a threshold for the memory controller to determine whether an access request issued by the GPU is permitted or not.
	However, Parker from the same or similar endeavor teaches wherein the max grant amount of the memory bandwidth of the GPU is a threshold for the memory controller to determine whether an access request issued by the GPU is permitted or not (Fig. 3, in view of Ghosh and Saund, current published application, Fig. 4, it is obvious to the ordinary skill in the art to grant value based on a threshold, e.g., Shinagawa et al., US 20050259578 A1, [0081], Dey et al., US 20140280679 A1, [0079]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghosh in view of Saund to incorporate the teachings of Parker to improve quality of system usage (Parker, Column 2, line 3-6). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2, Ghosh in view of Saund further in view of Parker discloses the method according to claim 1, wherein the target time is an ideal decoding time for decoding one of the plurality of frames (Ghosh, Fig. 4-5, [0041]-[0042], average memory bandwidth, Saund, Fig. 2-4, [0022], it is obvious to the ordinary skill in the art).  

Regarding claim 3, Ghosh in view of Saund further in view of Parker discloses the method according to claim 2, wherein the step of adjusting the max grant amount of the memory bandwidth of the GPU according to the plurality of decoding times of the plurality of frames and the target time comprises: 15calculating a time difference between one of the plurality of decoding times and the target time, respectively; accumulating the time difference to obtain an accumulative time; and adjusting the max grant amount of the memory bandwidth according to the accumulative time and a threshold (Ghosh, Fig. 4-5, [0041]-[0042], average memory bandwidth, Saund, Fig. 2-4, [0022], it is obvious to the ordinary skill in the art, e.g., Soroushian et al., US 20140365651 A1, [0066]). 20  

	Regarding claim 4, Ghosh in view of Saund further in view of Parker discloses the method according to claim 3, wherein the time difference equals to a difference defined by subtracting the one of the plurality of decoding times from the target time, and11/16 the step of adjusting the max grant amount of the memory bandwidth according to the accumulative time and the threshold comprises: comparing the accumulative time with the threshold; setting the max grant amount of the memory bandwidth to a first value when the 5 accumulative time is shorter than the threshold; and setting the max grant amount of the memory bandwidth to a second value when the accumulative time is longer than or equal to the threshold, wherein the first value is smaller than the second value (Ghosh, Fig. 4-5, [0041]-[0042], average memory bandwidth, Saund, Fig. 2-4, [0022], it is obvious to the ordinary skill in the art, e.g., Soroushian et al., US 20140365651 A1, [0066], Fukuyama et al., US 20050204085 A1, [0060], Fig. 14).  

	Regarding claim 5, Ghosh in view of Saund further in view of Parker discloses the method according to claim 3, wherein the time difference equals to a difference 10defined by subtracting the target time from the one of the plurality of decoding times, and the step of adjusting the max grant amount of the memory bandwidth according to the accumulative time and the threshold comprises: comparing the accumulative time with the threshold; setting the max grant amount of the memory bandwidth to a first value when the 15 accumulative time is longer than the threshold; and setting the max grant amount of the memory bandwidth to a second value when the accumulative time is shorter than or equal to the (Ghosh, Fig. 4-5, [0041]-[0042], average memory bandwidth, Saund, Fig. 2-4, [0022], it is obvious to the ordinary skill in the art, e.g., Soroushian et al., US 20140365651 A1, [0066], Fukuyama et al., US 20050204085 A1, [0060], Fig. 14).  

	Regarding claim 6, Ghosh in view of Saund further in view of Parker discloses the method according to claim 1, wherein the target time is an ideal decoding time 20for decoding the plurality of frames (Ghosh, Fig. 4-5, [0041]-[0042], average memory bandwidth, Saund, Fig. 2-4, [0022], it is obvious to the ordinary skill in the art, e.g., Soroushian et al., US 20140365651 A1, [0066], Fukuyama et al., US 20050204085 A1, [0060], Fig. 14, Ren et al., US 20120318870 A1, [0091], decoding needs a predetermined time).12/16  

	Regarding claim 7, Ghosh in view of Saund further in view of Parker discloses the method according to claim 6, wherein the step of adjusting the max grant amount of the memory bandwidth of the GPU according to the plurality of decoding times of the plurality of frames and the target time comprises: accumulating the plurality of decoding times to obtain an accumulative time;5 comparing the accumulative time with the target time; setting the max grant amount of the memory bandwidth to a first value when the accumulative time is longer than the target time; and setting the max grant amount of the memory bandwidth to a second value when the accumulative time is shorter than or equal to the target time, wherein the first value is 10 smaller than the second value (Ghosh, Fig. 4-5, [0041]-[0042], average memory bandwidth, Saund, Fig. 2-4, [0022], it is obvious to the ordinary skill in the art, e.g., Soroushian et al., US 20140365651 A1, [0066], Fukuyama et al., US 20050204085 A1, [0060], Fig. 14, Ren et al., US 20120318870 A1, [0091], decoding needs a predetermined time).  

	Regarding claim 8, Ghosh in view of Saund further in view of Parker discloses the method according to claim 1, further comprising: confirming an access request of the GPU to a memory based on the max grant amount of the memory bandwidth (Ghosh, Fig. 4-5, [0041]-[0042], average memory bandwidth, Saund, Fig. 2-4, [0022], it is obvious to the ordinary skill in the art, e.g., Soroushian et al., US 20140365651 A1, [0066], Fukuyama et al., US 20050204085 A1, [0060], Fig. 14, Ren et al., US 20120318870 A1, [0091], decoding needs a predetermined time).

Regarding claim 9-15, See Examiner’s Note.

	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohammad J Rahman/Primary Examiner, Art Unit 2487